Citation Nr: 0840719	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  02-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than October 9, 
1995, for the assignment of a 40 percent rating for lumbar 
disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In January 2007, the veteran 
testified at a video-conference hearing before the 
undersigned.  In April 2007, the Board remanded the appeal 
for additional development,

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the January 2007 video-conference hearing the veteran 
raised a claim of clear and unmistakable error (CUE) in the 
August 1990 rating decision that granted entitlement to 
service connection for a low back strain and assigned an 
initial disability rating of 10 percent effective from 
February 16, 1990.  In essence, the veteran argued that the 
August 1990 rating decision was in error because his low back 
strain should have been assigned an initial disability rating 
higher than 10 percent.  
 
In its April 2007 remand, the Board explained that the 
outcome of the CUE claim could affect the Board's 
adjudication of the earlier effective date claim currently on 
appeal.  Therefore, adjudication of the earlier effective 
date claim would be held in abeyance until the agency of 
original jurisdiction (AOJ) adjudicated the CUE claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

However, the record shows that while the appeal was in remand 
status the AOJ did not adjudicate the newly raised claim for 
CUE.  Instead, the AOJ issued a July 2008 Supplemental 
Statement of the Case that included in its analysis of the 
veteran's claim for an earlier effective date a discussion of 
the CUE claim.  See 38 C.F.R. § 19.31 (2008) ("[i]n no case 
will a Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case.")

Therefore, as the discussion of the CUE claim in a 
Supplemental Statement of the Case does not constitute 
adjudication of the claim, another remand is required for 
compliance with the Board's earlier remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC must adjudicate in a rating 
decision the veteran's claim of CUE in the 
August 1990 rating decision that granted a 
10 percent rating for the veteran's newly 
service connected low back strain.

If the CUE claim is denied, VA's notice to 
the veteran of the rating decision should 
include, among other things, notice that 
if the claimant wishes appellate 
consideration of the claim for CUE he must 
timely perfect an appeal to the decision. 

2.  If, while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

3.  After completing any other necessary 
development, the RO/AMC must readjudicate 
the issue of entitlement to an effective 
date earlier than October 9, 1995, for the 
assignment of a 40 percent rating for 
lumbar disc disease, taking into account 
the United States Court of Appeals for 
Veterans Claims (Court) holding in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  If 
any claim remains denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

